Citation Nr: 0929398	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for Crohn's disease, to 
include consideration on the basis of alleged exposure to 
Agent Orange.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought. 

A review of the record on appeal shows that the Veteran, in 
his July 2004 VA Form 9, requested a hearing before a 
Veterans' Law Judge at the RO.  In July 2005, the Veteran 
thereafter withdrew his hearing request.  Accordingly, VA 
adjudication of the current appeal may go forward without 
scheduling the hearing.  38 C.F.R. § 20.704(c).

In a December 2006 decision, the Board denied the claim of 
entitlement to service-connection for Crohn's disease, to 
include as due to exposure to Agent Orange.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a April 2008 
Order, granted a Joint Motion for Remand (JMR), remanding the 
case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection in this case on a 
direct, not a presumptive, basis for Crohn's disease, to 
include consideration on the basis of alleged exposure to 
Agent Orange.  There are provisions in the law that assist 
Veterans who served in Vietnam in establishing service 
connection for certain diseases as a result of Agent Orange 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  
First, pursuant to a law enacted in December 2001, Veterans 
who served in Vietnam are presumed to have been exposed to 
herbicides such as Agent Orange.  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103 (HR 1291) 
(Dec. 27, 2001) (now codified at 38 U.S.C. § 1116(f)).  
Second, certain diseases which become manifest in Veterans 
who served in Vietnam are presumed under the law to have 
resulted from Agent Orange exposure.  38 C.F.R. § 3.309(e).  
However, in this case, the Veteran seeks service connection 
for Crohn's disease which is not one of the diseases subject 
to the presumption of service connection based on Agent 
Orange exposure.  Id.  Moreover, it is not clear from the 
evidence in this case that the Veteran served in Vietnam and, 
therefore, that the presumption of exposure to herbicides may 
be applied in his case.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Nevertheless, the Veteran may seek 
service connection on a direct basis for Crohn's disease due 
to Agent Orange exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).  

In the JMR in this case, the parties indicated that the March 
2004 VA examination was inadequate because the examiner did 
not address the etiology of Crohn's disease.  Therefore, the 
parties have instructed the Board to provide the Veteran with 
another examination "which addresses the likelihood of a 
relationship between the veteran's Crohn's disease and 
alleged herbicide exposure."  Joint Motion at 3 (emphasis 
added).  However, in this case, the Board notes that further 
development should also be accomplished to verify that the 
Veteran actually served in Vietnam on temporary duty (TDY) 
orders, as he alleges in this case, so that he might avail 
himself of the evidentiary presumption of herbicide exposure 
afforded to those who served in Vietnam that was enacted in 
December 2001.  38 U.S.C. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, the Board will also instruct 
the AMC/RO on remand to conduct an additional search for TDY 
orders because the Veteran alleges that he had been in 
Vietnam on TDY.

In this regard, the AMC/RO made an attempt to verify whether 
the Veteran had in-country service in Vietnam by contacting 
the National Personnel Records Center (NPRC) in February 
2004.  The NPRC stated that it was unable to make this 
determination but sent some documents to assist the RO in 
making the determination.  Among these documents was the 
Veteran's AF Form 7, Airman Military Record, which shows that 
he was stationed in Okinawa from May 1967 to October 1968 
during which time he served 63 days on TDY in Southeast Asia 
(SEA) from December 1967 to February 1968.  An AF Form 910, 
Performance Report, shows that he was assigned during this 
time "to the 8th TFW, C-130 mission at Ubon RTAFB, Thailand, 
as assistant NCOIC of the swing shift."  Although this 
document praises the Veteran "for the fine performance of 
his aircraft in Southeast Asia", the performance evaluation 
shows that the Veteran's duty was as a mechanic for the 
aircraft, but it is not shown that he ever went on a flight 
from Thailand to Vietnam in connection with these duties.  
Also in the claims file is an "Aeronautical Order", dated 
August 28, 1968, designating the Veteran and three other men 
as "non-crew members" and requiring them to "participate 
regularly and frequently in aerial flights" during the 
period from August 1968 through January 1969.  The Veteran in 
this case was released from active duty in November 1968.

Because the service personnel records that the RO did obtain 
from the NPRC show that the Veteran served 63 days of TDY in 
Thailand, the RO/AMC should review this case on remand under 
the Department of Defense (DOD) inventory of herbicide 
operations in Thailand to determine possible exposure in 
Thailand.

In addition, the parties also stated in the JMR that the VA 
examiner did not address the etiology of the Veteran's 
Crohn's disease with regard to whether an episode in service 
of nausea without emesis and diarrhea for two days in May 
1968, which is recorded in the Veteran's service medical 
records and which at that time was attributed to intestinal 
flu, could have been the early onset or manifestations of 
Crohn's disease.  Although the Board found that the March 
2004 examiner did address this matter, the parties have 
apparently found that portion of the examination inadequate 
because the examiner referred to "inflammatory bowel 
disease" rather than Crohn's disease.  See JMR at 3.  
Therefore, the parties have instructed the Board to get 
another opinion on this matter. 



Accordingly, the appeal is REMANDED for the following action:

1.  The AMC/RO must make attempts to 
obtain TDY orders showing in-country 
service for the Veteran from the NPRC or 
any other agency that may have such 
orders.  In this regard, the RO/AMC 
should determine whether the documents 
received from the NPRC in November 2004 
constituted the full and complete 
personnel records pertaining to the 
Veteran.  If not, the RO should request 
the Veteran's complete personnel file.  

In addition to requesting the Veteran's 
personnel records from NPRC, the RO/AMC 
should request TDY records from any other 
source which may contain or archive such 
records or any other source of records 
which may verify TDY in Vietnam, such as 
travel vouchers or passenger or crew 
lists from C-130 aircraft of the 8th TFW 
which flew into Vietnam from December 27, 
1967, to February 25, 1968.

VA will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency and will 
end its efforts to obtain such records 
only if VA concludes that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  Therefore, in 
accordance with this regulation, the 
RO/AMC should document all attempts to 
obtain evidence from all sources in 
attempt to verify the Veteran's alleged 
TDY in Vietnam.

2.  The claims file should be reviewed by 
an examiner whom the RO/AMC deems 
appropriate to render an opinion 
regarding the etiology of the Veteran's 
Crohn's disease.  Even if the RO/AMC is 
unable to verify TDY duty in Vietnam or 
unable to verify possible exposure to 
Agent Orange in Thailand, the examiner 
should be asked to render the following 
opinion without regard to whether actual 
exposure has been verified, as the 
parties have instructed the Board to 
obtain an opinion regarding Crohn's 
disease and the "alleged" exposure to 
herbicides.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and address the following in 
the examination report:

Please render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that 
Veteran's Crohn's disease was caused 
by exposure to herbicides such as 
Agent Orange in active service 
and/or related to his complaints of 
nausea without emesis and diarrhea 
that was treated during service in 
1968.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to 
adjudicators.  Since it is important 
"that each disability be viewed in 
relation to its history [,]" 38 C.F.R. § 
4.1 (2008), copies of all pertinent 
records in the appellant's claims file, 
or in the alternative, the claims file, 
must be made available to the examiner 
for review. 

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  Specifically the 
RO/AMC should fully adjudicate the claim 
for Crohn's disease on a direct basis 
both as due to alleged herbicide exposure 
in service (See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the 
availability of presumptive service 
connection for some conditions based on 
exposure to Agent Orange does not 
preclude direct service connection for 
other conditions based on exposure to 
Agent Orange)) and as being related to 
his complaints of nausea without emesis 
and diarrhea that was treated during 
service in 1968.  

In adjudicating the claim of "alleged" 
herbicide exposure, the RO/AMC should (1) 
consider any TDY orders or other evidence 
obtained pursuant to this remand showing 
in-country service in Vietnam; (2) review 
the dates of veteran's TDY service in 
Thailand under the Department of Defense 
(DOD) inventory of herbicide operations 
in Thailand to determine whether the 
dates of TDY service coincided with dates 
of herbicide use in Thailand according to 
that inventory; and (3) assess the 
credibility of the Veteran's own lay 
statement that he was in Vietnam on TDY 
with "due consideration . . . to the 
places, types, and circumstances" of the 
Veteran's service as an aircraft mechanic 
in Okinawa and in Thailand on C-130 
aircraft while assigned to the 8th TFW 
from December 27, 1967, to February 25, 
1968.  38 U.S.C.A. § 1154(a) (". . . . 
in each case where a veteran is seeking 
service connection for any disability due 
consideration shall be given to the 
places, types, and circumstances of such 
veteran's service as shown by such 
veteran's service record, the official 
history of each organization in which 
such veteran served, such veteran's 
medical records, and all pertinent 
medical and lay evidence . . . .")

If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


